Pee Cubiam.
The order entered on defendants’ motion to compel a reply to the first affirmative defense will be treated as granting the motion as made, and the inadvertent reference to the defense of conspiracy disregarded. The matter pleaded is simply an enlargement of the denials contained in the answer, and no reply thereto should have been ordered.
Plaintiff’s motion to strike out the first affirmative defense should have been granted because the matter pleaded is insufficient in law upon its face. There is no allegation that the money in plaintiff’s bank account was the property of the judgment debtor.
The second affirmative defense is also insufficient because there is no allegation that the property transferred or concealed was the money contained in the bank account which was the subject of the wrong complained of; nor is the matter pleaded sufficient as a counterclaim as there is no adequate statement of facts to support the conclusions alleged.
The order granting defendants’ motion to compel the service of a reply should be reversed and said motion denied, and the order denying plaintiff’s cross-motion to strike out defendants’ separate defenses and counterclaim should be reversed and said motion granted, with twenty dollars costs and disbursements to the appellant.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Order granting defendants’ motion to compel service of a reply unanimously reversed and the said motion denied, and the order denying plaintiff’s cross-motion to strike out defendants’ separate defenses and counterclaim unanimously reversed and the said motion granted, with twenty dollars costs and disbursements to the appellant.